Title: Review of Appointments Wanting, 30 May 1807
From: Jefferson, Thomas
To: 


                        
                            
                        
                        Review of Appointments Wanting May 30. 1807.
                  
                     
                        
                           Place
                           	Office
                           
                           Candidates.
                        
                        
                           Tunis.
                           Consul.
                           
                           Dr. Edward Cutberth. qu. Politicks Benjamin Hermans. Edward Hall. Nathanl Cutting 
                        
                        
                           
                           
                           
                           Lewis. Porter.
                        
                        
                           Tripoli
                           
                           
                           Dr. Triplet
                        
                        
                           Alexa.
                           Register of wills
                           √
                           Alexr. Moore. politics?
                        
                        
                           
                           Post Office.
                           
                           George Gilpin. Brett Randolph.
                        
                        
                           Washington
                           Librarian
                           
                           Dinmore. Elliot. Hamilton. Hanson. Duncanson. Kearney. King Josias Patterson. Van Zandt. Wheaton. White. Coningham.
                        
                        
                           New Orleans
                           Surveyor
                           √
                           Samuel Croudson. politics? William Lowry
                        
                        
                           Missisipi.
                           Secretary
                           √
                           Thomas H. Williams.
                        
                        
                           Jeffersonville
                           Register
                           √
                           Samuel Gwathney. John Brown -son. J.C. Dr. Frederic Ridgeley.
                           }to lie
                        
                        
                           
                           Reciever
                           √
                           Edmund H. Taylor. Nathan C. Findley. JS.
                        
                        
                           Ohio.
                           Register
                           √
                           Thomas G. Gibson
                        
                        
                           
                           
                           √
                           William McKennan? Ryland Randolph. to lie.
                        
                        
                           
                           Reciever
                           √
                           Levi Barbar Reciever Marietta.
                        
                        
                           Pittsburg
                           Surveyor
                           
                           may lie
                        
                        
                           Charlestown
                           
                           √
                           Jacob Descamps. r. Alexr. Caldwell f.
                        
                        
                           Marietta
                           
                           √
                           Joseph Buell r. 
                        
                        
                           Limestone
                           
                           √
                           James W. Moss. r. Moses Daulton f. Richd Graham
                        
                        
                           Cincinnati
                           
                           √
                           Edward H. Stall? J.S. to lie. Brown John. √ David Zeigler
                        
                        
                           Louisville
                           
                           √
                           Richd. Ferguson.
                        
                        
                           Massac
                           
                           √
                           Gideon D. Cobb to be contind.
                        
                        
                           Natchez.
                           
                           √
                           Jonathan Davis. to be contind.
                        
                        
                           Coast.
                           to survey.
                           
                           Robert Patterson. Isaac Briggs. Hasler. Ferrer. Garnet.  William Neil.
                        
                        
                           York. Virga.
                           Collector
                           √
                           Thos. Nelson of York
                        
                        
                           Detroit
                           Reciever
                           √
                           Edmd. H. Taylor
                        
                        
                           Cincinnati
                           Register
                           √
                           David Symmes
                        
                     
                  
                        
                            
                        
                    